This suit involves the construction of the last will and testament of Lewis Russell Fields, deceased, made and executed by him on December 17, 1913. The paragraphs the subject of litigation are as follows:
"2. I give and bequeath to my sons, Leroy Russell Fields and Arthur Lewis Fields, the sum of one dollar each.
"3. I give, devise and bequeath to my wife, Lillie Maud Fields, all the rest, residue and remainder of my property, both real and personal, of whatever description and wherever situated.
"4. It is my wish and desire that upon the death of my said wife, Lillie Maud Fields, the remainder of my property devised and bequeathed to her by me that shall be in her possession at the time of her death shall be divided in equal shares between my sons, Leroy Russell Fields and Arthur Lewis Fields, and *Page 43 
that after my death my said wife shall provide by the terms of her last will and testament for such equal division of such remaining property between my said two sons, their heirs and assigns forever."
By the fifth clause of the will, the testator appointed his wife and their son Leroy executrix and executor respectively.
At the time the will was executed, the son Leroy had intermarried with one Judith Scott. It appears that Leroy and Judith Scott Fields, having no children born to them, in 1923 adopted Cornelia and Margaret Fields, who at the time of the filing of the complaint herein were minors of the age of eight years, and that, in 1926, they adopted Leroy Russell Fields, Jr., seven years of age when the suit was commenced.
At paragraph 10, the complaint avers:
"That close ties of family affection, confidence and respect at all times existed between all members of the Fields families, including their spouses and the said adopted children and their grandparents by adoption; * * * that Lillie Maud Fields, wife of said Lewis Russell Fields, owned at all times in her own right the residence property where for many years she had lived with her husband; that the net income from the properties received from the estate of Lewis Russell Fields, deceased, was approximately $385 per month, and she had no occasion to and did not consume any part of said principal during her lifetime."
Lewis Russell Fields, the testator, died on September 8, 1924, leaving an estate of approximately $54,000. The son Leroy died on July 4, 1927, leaving his property, aside from a small bequest to his children, to his widow. In February, 1930, Lillie Maud Fields, widow of the testator, died intestate, whereupon Arthur Lewis Fields, their only living child, claimed her estate as *Page 44 
her only heir at law. The adopted children of Leroy, the deceased son, filed a suit wherein it was asserted that the proper construction of the will of their grandfather by adoption created a trust whereby Lillie Maud Fields, his widow, possessed a beneficial life estate only in the testator's property, the residue passing under the trust for the use and benefit of their sons, Arthur Lewis Fields and Leroy Russell Fields, or, in the event of the death of either son during her lifetime, then for the use and benefit of the legal heirs of such deceased son as to his share. By reason of such alleged trust, the children by adoption claim one-fourth of the personal property and one-half of the real property possessed by the testator's widow at the time of her death. Judith Scott Walter, formerly Judith Scott Fields, widow of Leroy Russell Fields, filed a cross-complaint predicated on the theory that the will of Lewis Russell Fields created a vested remainder in his two sons, Leroy and Arthur, and that upon the death of Leroy his vested remainder passed, under his will, to her. Arthur Lewis Fields, individually, and as administrator of the estate of Lillie Maud Fields, demurred to both complaints upon the ground that the definite language of the third clause of the will of his father, standing alone, was sufficient to vest in his father's widow a fee or absolute title. The trial court sustained the demurrer, and the plaintiffs have appealed to this court.
The issue presented here concerns the intention of the testator in the disposition of his property as evidenced by his last will and testament.
The plaintiffs claim that the estate bequeathed and devised by paragraph 3 of the testator's will was subsequently diminished and cut down by a later provision *Page 45 
of the will. Conversely, it is contended by the defendants that the testator neither intended to cut down, nor did cut down or debase the fee simple estate willed to his wife.
In the interpretation and construction of a will, the cardinal rule is to ascertain the intention of the testator from the four corners of the instrument, giving effect, if possible, to every sentence, clause, and word. When so ascertained, the expressed intention, if legal, is the law of the will, the supreme test, the controlling factor: See Thompson, Construction of Wills, § 41. To like effect, see Gildersleeve v. Lee,100 Or. 578 (198 P. 246, 36 A.L.R. 1166); Roots v. Knox, 107 Or. 96
(212 P. 469, 213 P. 1013); Closset v. Burtchaell, 112 Or. 585
(230 P. 554). Among the many decisions of this court declaring the importance of the foregoing rule, are Bilyeu v. Crouch,96 Or. 66 (189 P. 222), and Stubbs v. Abel, 114 Or. 610
(233 P. 852, 236 P. 505). Moreover, when the provisions of a will are susceptible of conflicting interpretations, the extraneous circumstances accompanying its execution may be shown. See the authorities collected in Stubbs v. Abel, supra.
The respondents herein assert that the holding of this court inIrvine v. Irvine, 69 Or. 187 (136 P. 18), controls the disposition of this suit. In that case the court, speaking through Mr. Justice MOORE, wrote:
"It is a well-recognized rule that where an estate in fee is given in one clause of a will in clear and explicit terms, the interest which the devisee thus obtains in the lands can not be taken away or diminished by any subsequent vague or general expression of doubtful important, or by any inference deducible therefrom, that may be repugnant to the estate given: Underhill, Wills, § 689; McIsaac v. Beaton, 3 Ann. Cas. 615, note; Mee v.Gordon, 187 N.Y. 400 (80 N.E. 353, 116 Am. St. Rep. 613, 10 Ann. Cas. 172); Lohmuller v. Mosher, 74 Kan. 751 (87 P. 1140, 11 Ann. Cas. 469)." *Page 46 
With reference to the cutting down of a gift, 1 Underhill on the Law of Wills says, at section 358:
"Where an absolute gift is given in clear and expressive, or, as sometimes expressed, in positive and decisive language, the rule of construction is that the interest thus given shall not be taken away, cut down, limited or diminished by subsequent vague and general expressions. In other words, any subsequent expression of intention of the testator must, in order to limit the prior gift, be equally clear and intelligible, and indicate an intention to that effect with reasonable certainty."
In support of the foregoing statement, see the many authorities cited by the author in note 3, page 487.
That the provisions of paragraph 3 of the testator's will conveyed a fee simple title to Lillie Maud Fields, his wife, is fully established by our code and by a number of court decisions.
In the case of Lytle et al. v. Hulen et al., 128 Or. 483
(275 P. 45), the court, speaking through Mr. Justice BEAN, said at page 506:
"Under our statute, section 9847, Or. L., the term `heirs' or other words of inheritance, shall not be necessary to create or convey an estate in fee simple; and any conveyance of any real estate passes all the estates of the grantor, unless the intent to pass a less estate shall appear by express terms of the grant:Ruhnke v. Aubert, 58 Or. 11 (113 P. 38); Tone v. TillamookCity, 58 Or. 385 (114 P. 938); Love v. Walker, 59 Or. 95
(115 P. 296); Irvine v. Irvine, 69 Or. 189 (136 P. 18)."
In his work on "Construction of Wills," Mr. Thompson says, at section 358:
"Where an estate is created in one part of a will in clear and intellible language, the estate can not be limited or cut down by subsequent vague and unintelligible words; and when a fee is devised by one clause *Page 47 
of the will, and other portions or clauses are relied upon as limiting or qualifying the estate thus given, they should be such as show a clear intention to thus qualify the estate granted. * * * Where, in the same clause, a general devise of real estate is coupled with a general bequest of personal property, such fact sufficiently indicates an intention to devise a fee in the land."
From the foregoing, it is obvious that a devise which, standing alone, would create an estate in fee simple may be limited to a life estate only by the use of words in the will which make it appear that such devise was intended to convey an estate for life only.
According to the theory of the plaintiffs herein, the testator by his will, in declaring it to be his "wish and desire" that, "upon the death of my said wife, Lillie Maud Fields, the remainder of my property devised and bequeathed to her by me that shall be in her possession at the time of her death shall be divided in equal shares between my sons Leroy Russell Fields and Arthur Lewis Fields," debased the fee simple title devised to her.
It becomes important, then, to determine whether the words "wish" and "desire" were used in an imperative sense, or whether the matter was left exclusively to Lillie Maud Fields, wife of the testator.
As bearing upon the meaning which attaches to precatory words thus used, and for its value in determining the question here presented, we note the following excellent excerpt from 40 Cyc., pp. 1734, 1735:
"The question whether precatory words, that is, words of expectation, hope, desire, recommendation, etc., will operate to create a trust is purely one of definition, and, where the will itself does not determine the sense in which the testator used them, is one for a lexicographer rather than a judge. If such words are *Page 48 
used in their primary sense, it is obvious, or should be, that they can impose no obligation upon the first taker. If, however, the rest of the will shows that the words are really imperative, and that beneath the veil of courtesy there lurks a positive order, then the trust should be effectuated. In the nature of the thing, this is all the so-called `law' that this question can involve. But these obvious facts have been overlooked. The courts have been eager to give unnatural and wrongful meanings to words whose significance is commonly well understood, and the result is a hopeless confusion in the decisions, and that utter absence of principle which inevitably follows the abandonment of right principle. However, it is said that, according to the earlier cases, when property is given absolutely to any person, and the same person is, by the giver, who has power to command, recommended or entreated or wished to dispose of that property in favor of another, the recommendation, entreaty, or wish is held to create a trust, if the words are so used that, upon the whole, they ought to be construed as imperative, and if the subject-matter and the objects of the recommendation be certain. The more modern rule, however, is that, in order that a trust may arise from the use of precatory words, the court must be satisfied, from the words themselves, taken in connection with all the other terms of the disposition, that the testator's intention to create an express trust was as full, complete, settled, and sure as though he had given the property to hold upon a trust declared in the ordinary manner. Applying this rule, it is clear that the same words may have wholly different meanings when read in the light of the context. Thus, the expression of a `wish' may or may not create a trust; and so with `desire,' and similar words. The question in every case is whether they express merely the testator's wish, or whether they express his will. A trust is created if it clearly appears that the words were used in an imperative sense; but this only where the testator's desires can be ascertained with reasonable certainty, the subject and the object being clear. Sometimes the testator explicitly states the sense in which precatory words are used, and in *Page 49 
such case of course his express intention governs. Where the testator shows that he knows how to create a trust by doing so in clear and apt words in one part of the will, the use of precatory words in another clause is strong evidence that no trust was there intended. And, where an absolute estate or interest is interms given, precatory words which follow are usually treated asexpressions of wish rather than of will, so that no trust iscreated."
In this connection, we note the following from Thompson, Construction of Wills, section 367, p. 495:
"A testator will not be presumed to have intended by subsequent expressions and limitations to cut down or condition a fee simple estate which he has clearly given, unless the language used is susceptible of no other meaning."
In 1 Perry on Trusts and Trustees (6th Ed.), at section 115, the author thus states the rule for interpretation of precatory words used in a will:
"However strong the language of recommendation or request may be, a trust will not be implied if the testator declare that such is not his intention * * *, or if he `recommends but does not enjoin.' And so a trust will not be implied if such a construction of the precatory words should render them repugnant to, or inconsistent with, other parts of the same instrument. If construing a recommendation or the expression of a wish into a trust would contradict in terms the preceding bequest, a trust will not be implied. As if the gift is absolute, and of all the testator's property, and of both the legal and equitable interest in it, words of recommendation will not cut it down into a trust; or, in the words of Kindersley, V.C., `Where the later words of a sentence in a will go to cut down an absolute gift contained in the first part of a sentence, and are inconsistent with such gift, the court will, if it can, give effect to the absolute gift.' The same rule was stated by Lord Cottenham thus: `Though "recommendation" may in some cases amount to a direction and *Page 50 
create a trust, yet that being a flexible term, if such a construction of it be inconsistent with any positive provision in the will, it is to be considered as a recommendation and nothing more.' The flexible term must give way to the inflexible, if the two can not stand together as they are expressed."
There are a multitude of cases relating to the construction and interpretation of wills. In the recent case of In re Lee'sEstate, 109 Cal. App. 15 (284 P. 948), the California court said, among other things:
"The California courts have adopted the later rule in line with the great weight of authority. * * * The opinion in Estate ofBrowne, 175 Cal. 361, 362 (165 P. 960, 961), aptly states the situation as follows: `Whatever may be the rule elsewhere, "it is the settled law in California that precatory words are not to be regarded as creating a trust unless it appear that the testator intended to impose an imperative obligation and to exclude the exercise of discretion on the part of the person to whom the recommendatory words are addressed." Estate of Purcell,167 Cal. 176-179 (138 P. 704, 705). This rule is derived from and supported by numerous authorities. [Citing many authorities.]'"
The appellants there, as here, relied upon the case of Coltonv. Colton, 127 U.S. 300 (8 S. Ct. 1164, 1167, 32 L. Ed. 138), a case wherein the testator, after making a gift of all his property to his wife, recommended to her "the care and protection of my mother and sister, and request her to make such * * * provision for them as in her judgment will be best." In the Colton case a trust was declared. With reference to the Colton case and its application to the facts in the case before it, the California court said:
"It repeatedly has been rejected in these jurisdictions as out of harmony with this later rule, and in some of the cases it has been distinguished on the narrow ground that the precatory expressions were joined in the same sentence with the words of conveyance, *Page 51 
and this was taken as an indication of the intention of the testator to create a trust. Any uncertainty as to the authority of the Colton case in this state was set at rest in the Estateof Mitchell, 160 Cal. 622 (117 P. 774, 776), where the Supreme Court said: `If that decision was in any particular inconsistent with our own decisions on the subject, it would not be binding authority. The interpretation of wills is not a question upon which the federal courts control the state courts'."
Concerning the holding in the Colton case, the federal court, in McDuffie v. Montgomery, 128 Fed. 105, stated:
"Undoubtedly it [Colton v. Colton] was an extreme case, justified, as the court holds, by the circumstances."
The subject of precatory trusts is fully discussed in an elaborate note found in 49 A.L.R., pp. 10 to 103. And, in 70 A.L.R., at page 326, appears a valuable note supplementing the former, in which we find the following observation:
"Later cases reveal a marked tendency to follow this [the later] rule, and bear out the statement in the original annotation concerning the numerical weight of the cases involving precatory words, and now, as then, it is found that the cases in which a trust has been held to exist where a precatory expression was used (citing authorities) are greatly outnumbered by those in which it was held that no trust was created (citing authorities)."
This is not a case where words of recommendation should be deemed mandatory in order to carry out the purpose of the testator: Beakey v. Knutson, 90 Or. 574 (174 P. 1149, 177 P. 955). In arriving at the intention of the testator in the disposition of his property by will as evidenced by the instrument itself, we have directed our attention to all the provisions thereof. We have ignored no provision of the will, nor have we given a *Page 52 
controlling significance to any one of its terms. From the facts alleged in the complaint, it is apparent that the members of the family of the testator dwelt together in domestic felicity. There is nothing unnatural in his leaving his property to the woman who had been his devoted wife for many, many years, and had mothered their two sons who had long since attained their majority and were capable of supporting themselves. Indeed, it is but natural. In simple terms, the testator willed to his wife "all the rest, residue and remainder of my property, both real and personal, of whatever description and wherever situated." The language employed in the written instrument is plain. The testator never, by word or deed, cut down or debased the fee simple title thus conveyed to his wife. Conversely, he recognized the title conveyed by paragraph 3, and requested that she, in turn, will the property to their two sons. This request, however, did not partake of the nature of a direction or command.
We have devoted much time to the perusal and study of the many cases cited in the briefs of the appellants. Their industrious and able counsel have left nothing undone. But the meaning of the testator is plainly apparent from the written instrument itself. It follows that this court can not resort to construction in this case.
While we believe and hold that, by the great weight of authority as indicated by the preceding pages, the contention of appellants can not be upheld, yet, under the existing circumstances of the case, the costs and expenses in this and in the lower court should be paid out of the funds of the estate.
The decree sustaining the demurrers to the plaintiffs' complaints is affirmed.
BEAN, C.J., BELT and CAMPBELL, JJ., concur. *Page 53